             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

LERAY EUGENE RICHARDS,                     )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )      NO. CIV-19-1184-HE
                                           )
J. CORLEY,                                 )
                                           )
                     Defendant.            )

                                          ORDER

       Plaintiff LeRay Eugene Richards, a federal inmate appearing pro se, is seeking

mandamus relief. On February 4, 2020, United States Magistrate Judge Suzanne Mitchell

issued a Report and Recommendation recommending the dismissal of this case without

prejudice for failure to prosecute. Plaintiff was advised of his right to object to the Report

and Recommendation by February 25, 2020.

       Plaintiff did not object to the Report and Recommendation. Plaintiff therefore has

waived his right to appellate review of the factual and legal issues it addressed. See

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #6] and DISMISSES this case without

prejudice for failure to prosecute.

       IT IS SO ORDERED.

       Dated this 3rd day of March, 2020.
